Citation Nr: 1714852	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  05-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from February 1, 2011 to January 1, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Joan McMullen


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 with service in the Tennessee National Guard from 1983 to 1992. 

This matter comes before the Board from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2015, this claim was remanded in order to provide the Veteran with a hearing. 

The Veteran had a hearing by video in January 2017 before the undersigned Veterans Law Judge (VLJ). 


FINDING OF FACT

Between February 1, 2011 and January 1, 2013, the Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

Between February 1, 2011 and January 1, 2013, the criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 29, 2011, the Veteran's TDIU claim alleges he was unable to work due to service-connected injuries between February 1, 2011 and January 1, 2013.

The Veteran had a 30 percent rating from May 1, 2010 until January 2, 2013 for his right knee disorder. The Veteran had a 50 percent rating from February 1, 2011 until January 2, 2013 for his left knee disorder. The Veteran had a 10 percent rating from February 1, 2011 until January 2, 2013 for left knee arthritis. There was a 10 percent rating for left knee scar from February 1, 2011 as well. Also, there has been a 10 percent rating for tinnitus since July 12, 2011. The Veteran has had a 10 percent rating for right knee instability from August 3, 2011 until March 12, 2013. Also, the Veteran has had a rating of 10 percent for right knee scar since August 3, 2011. There has been a rating of 10 percent for a ganglion cyst of the right wrist since August 3, 2011 and a rating of 10 percent for a right thumb fracture between July 31, 2009 and August 7, 2012. The Veteran had an overall rating of 80 percent from February 2, 2011 and an overall rating of 90 percent from August 3, 2011 until January 2, 2013. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does have combined rating of 70 percent or more during the appeal period with one disability of more than 40 percent.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In terms of work and educational history, the Veteran had previously worked for the VA cemetery from 1996 to 2002. Additionally, he has worked as a head basketball counselor and a landscaper. During the appeal period, the Veteran testified that he did not work at all and has been on social security disability for five years.  He also has had one year of college education. 

At his January 2017 hearing, the Veteran testified that he was unable to sustain gainful employment because he was diabetic, has sleep apnea, has two hearing aids, a toe replacement, two surgeries on his right knee and one surgery on his left knee. He testified that "my body didn't function" and "it was failing me". He also testified that he has asthma and chronic obstructive pulmonary disease and "just couldn't hold it together". He mentioned that he is unable to lift anything and cannot walk up steps. The Veteran testified that he has a hover round and a cane but did not specify when they were prescribed. 

The Board notes that the Veteran was granted social security benefits in a November 2007 SSA decision. However, that decision considered many non-service connected disabilities in making that assessment. Moreover, the physical assessment of the Veteran's residual functional capacity (RFC) considered the Veteran's service-connected knees and legs and found him capable of performing work at the sedentary to light exertional levels. 
At the Veteran's December 2011 VA examination, answered "yes" to the question about whether the Veteran's service-connected knee and lower leg conditions affect his ability to work. The examiner noted that the Veteran indicated that his leg and knee conditions render him unable to work a physical job that requires standing for even 20 minutes or that requires lifting, bending or climbing. The examiner, however, made a finding that the knee condition does not preclude sedentary activity with opportunities to stand and stretch.  

In February 2012, the Veteran's friend from church S.A. submitted a buddy statement. He attests to personally witnessing the Veteran have difficulty walking, sitting and rising from sitting. He also notes that the veteran moves with great difficulty and is in obvious pain and discomfort. Moreover, the Veteran is often unsteady on his feet and sometimes has difficulty maintaining his balance without the aid of his cane or steadying himself on furniture. 

The Veteran's June 2012 examiner answered "yes" to the question about whether the Veteran's service-connected tinnitus affects his ability to work. The examiner noted that the Veteran indicated that he must pay attention when walking or outside because the tinnitus makes him feel as though someone is behind him. The examiner, however, did not make any finding that the tinnitus precludes any type of work. 

The Veteran's November 2012 examiner answered "yes" to the question about whether the Veteran's knee or lower leg conditions impact his ability to work. The examiner noted that the Veteran cannot work in employment where he would be required to walk, stand, kneel or squat on either knee. The examiner notes that the Veteran stated that because of the pain in both knees he would not be able to function in even a sedentary position. 

The Board is sympathetic to the Veteran's health problems but notes that many of his complaints involve ailments that are not service-connected.  These include but are not limited to hearing loss, sleep apnea and diabetes. While the Veteran's leg and knee problems did eventually deteriorate after the appeal period in such a way that he is unable to work, the weight of the evidence does not support such a finding during this appeal period. 

During the appeal period, no examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.    As the opinions in December 2011, February 2012, June 2012 and November 2012 contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

Based on the above, the Board finds that the weight of the evidence is against finding that the Veteran was unable to secure gainful employment during the appeal period. 

II. Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a January 2012 letter.   

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings relating to his ability to work. 

There was also substantial compliance with remand directives in that the Veteran was provided with a hearing.  


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) from February 1, 2011 to January 1, 2013 is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


